DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1).

Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 1, a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block; determining that a current state of the set of parity check bits for the transport block corresponds to the first subset of code blocks based at least in part on the canceling; modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining; and transmitting the a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure), receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block) of the code block where the CRC failure occurs to the transmitting end together), determining that a current state of the set of parity check bits for the transport block corresponds to the first subset of code blocks based at least in part on the canceling (i.e. parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (i.e. a parity generated in a higher layer in a circular buffer is included to in the code block and after modification retransmission is done), and transmitting the modified code block based at least in part on the re- transmission request (i.e. the code block after adding the parity is retransmitted)”).
Noh et al. is short of expressly teaching “modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining”.
Noh et al. also do not expressly disclose the following features: regarding claim 11, wherein the set of parity check bits comprises a set of cyclic redundancy check bits.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 1, modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0032-0038] summarized as “modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (i.e. retransmission control capable of improving the utilization efficiency of radio resources in a future radio communication system, a transport block of the DL signal is divided into a plurality of code blocks with a transmission process, where code block segmentation is employed to divide a transport block (TB) into a plurality of segments when a TB, to which CRC 
Kitamura et al. also disclose the following features: regarding claim 11, wherein the set of parity check bits comprises a set of cyclic redundancy check bits (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0030-0031] summarized as “Code block segmentation is to divide a transport block into a plurality of segments when a TB, to which CRC bits are added”).

Regarding claim 21:
Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 21, a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block; modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission; encoding the second subset of code blocks for transmission based at least in part on the modified processing timeline; and transmitting the code block based at least in part on the re-transmission request and encoding the second subset of code blocks for transmission (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0014, 0050-0053 & 0075-0078] summarized as “a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure), receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block) of the code block where the CRC failure occurs to the transmitting end together), modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (i.e. parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport block as it was transmitted after encoding by the encoder 205, the unencoded code blocks 203 with added code block CRC 204 and in line of processing for encoding by encoder 205 by including a parity and not transmitted due to the NACK), encoding the second subset of code blocks for transmission based at least in part on the modified processing timeline (i.e. a parity generated in a higher layer and transmitting the code block based at least in part on the re-transmission request and encoding the second subset of code blocks for transmission (i.e. the code block after adding the parity is retransmitted)”).
Noh et al. is short of expressly teaching “modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission”.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 21, modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0032-0038] summarized as “modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (i.e. retransmission control capable of improving the utilization efficiency of radio resources in a future radio communication system, a transport block of the DL signal is divided into a plurality of code blocks with a transmission process, where code block segmentation is employed to divide a transport block (TB) into a plurality of segments when a TB, to which CRC bits are added, exceeds a predetermined threshold of 6144 bits, and so the code block segmentation is executed to adjust the TBS to a size that is compatible with the encoder, and the above predetermined threshold may be equal to the maximum size that is compatible with the encoder, when the TB size (TBS) exceeds a predetermined threshold, this information bit sequence, including CRC bits, is divided/segmented into a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. by using the features as taught by Kitamura et al. in order to provide a more effective and efficient system that is capable of modifying the code block comprising the set of parity check bits for the transport block. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Noh et al. (US 2017/0279464 A1).


Noh et al. (464) disclose a method and an apparatus of low-density parity check code encoding for reducing signal overhead with the following features: regarding claim 2, wherein the modifying comprises: setting each bit of the set of parity check bits for the transport block to a common bit value based at least in part on the determining (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0097-0099] summarized as “the transmission end may determine whether CRC is attached based on channel quality indicator (CQI) and/or other channel information that are reported from the receiving end or another UE, the code block CRC may be omitted only when CQI with a preset value or more is reported, and the transmission end may determine whether the CRC is attached based on transmission overhead,  and a common bit (1 or 0) may be used); regarding claim 3, wherein the common bit value is a zero bit value or a one bit value (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0097-0099] summarized as “a common bit value is 1 or 0 bit value); regarding claim 4, wherein the modifying comprises: removing the set of parity check bits for the transport block from 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Werner et al. with Kitamura et al. by using the features as taught by Noh et al. (464) in order to provide a more effective and efficient system that is capable of setting each bit of the set of parity check bits for the transport block to a common bit value of 1 or 0 bit. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) and Noh et al. (US 2017/0279464 A1) as applied to claims 1 and 21 above, and further in view of Balasubramanian et al. (US 2021/0167899 A1).

Noh et al. (899), Kitamura et al. and Noh et al. (464) disclose the claimed limitations as described in paragraph 5 above. Noh et al. (899), Kitamura et al. and Noh et al. (464) do not expressly disclose the following features: regarding claim 5, wherein the modifying further comprises: rate-matching the code block based at least in part on removing the set of parity check bits for the transport block from the code block;

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. (899), Kitamura et al. and Noh et al. (464) by using the features as taught by Balasubramanian et al. in order to provide a more effective and efficient system that is capable of modifying the CB for rate-matching the code block based by removing the set of parity check bits. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Bae et al. (US 2021/0176758 A1).


Bae et al. disclose a method for dynamically or semi-statically setting resources for user equipment with the following features: regarding claim 6, further comprising: receiving a message preempting the transmission of the transport block, wherein the canceling is based at least in part on receiving the message (Fig. 9, illustrates an example of a scheduling process of a UE to which the method proposed in this disclosure may be applied, see teachings in [0056, ] summarized as “UE determines that transmission of transport block A is preempted, the UE may drop, puncture, rate-match or cancel all or part of the previous transmission and retransmit TB A using scheduling information”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Kitamura et al. by using the features as taught by Bae et al. in order to provide a more effective and efficient system that is capable of receiving a message preempting the transmission of the transport block. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) s 1 and 21 above, and further in view of Werner et al. (US 2018/0109355A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 9, further comprising: transmitting, for the transport block, the first subset of code blocks based at least in part on the first subset of code blocks being encoded for transmission; regarding claim 22, wherein modifying the processing timeline comprises: modifying the processing timeline for transmitting the code block based at least in part on the re-transmission request; regarding claim 27, further comprising: calculating the set of parity check bits for the transport block based at least in part on encoding the second subset of code blocks for transmission.
Werner et al. disclose mechanism of variable transport format parameters for fast acknowledgment feedback mechanism with the following features: regarding claim 9, further comprising: transmitting, for the transport block, the first subset of code blocks based at least in part on the first subset of code blocks being encoded for transmission (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047 & 0074] summarized as “a predefined group of code blocks, associated with a check value enabling error detection, may be referred to as a transport block, wherein the encoded code block of the group are transmitted”); regarding claim 22, wherein modifying the processing timeline comprises: modifying the processing timeline for transmitting the code block based at least in part on the re-transmission request (Fig. 1, illustrates a first 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Kitamura et al. by using the features as taught by Werner et al. in order to provide a more effective and efficient system that is capable of transmitting, for the transport block, the first subset of code blocks being encoded and modifying the processing timeline. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Yeo et al. (US 2021/0119738 A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 10 , wherein the transmitting, for the transport block, the first subset of code blocks comprises an initial transmission of the transport block by the UE.
Yeo et al. disclose a method and an apparatus for performing retransmission with respect to a code block with the following features: regarding claim 10 , wherein the transmitting, for the transport block, the first subset of code blocks comprises an initial transmission of the transport block by the UE (Fig. 2D, illustrate communication systems to which the present disclosure is applied, see teachings in [0017 & claim 1] summarized as “a terminal in a communication system receiving, from a base station, information on a number of code block groups (CBGs) of a transport block (TB) via higher layer signaling; identifying the number of the CBGs of the TB based on the information on the number of the CBGs, and receiving, from the base station, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator downlink data corresponding to the TB, in case of identifying that the DCI is associated with an initial transmission of the TB based on the NDI, identifying the CBGs of the TB”).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1).

Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 12, a method for wireless communications at a base station, comprising: receiving, from a user equipment (UE), a first subset of code blocks of a transport block, wherein transmission of the transport block is scheduled for a first set of resources; 
transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources; 
determining that transmission of a second subset of code blocks of the transport block by the UE is preempted based at least in part on the message, wherein the second subset of code blocks comprises a code block comprising a set of parity check bits for the transport block; 
and requesting re-transmission of at least the second subset of code blocks based at least in part on the determining (Fig. 2, illustrates a procedure of encoding a a method for wireless communications at a base station, comprising: receiving, from a user equipment (UE), a first subset of code blocks of a transport block, wherein transmission of the transport block is scheduled for a first set of resources (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the first set of code blocks which are already encoded with the encoder 205 is scheduled for transmission),
transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (i.e. the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure, wherein the first parity P1 (fig. 16) and the second parity P2 may have different sizes, for example, the first parity may be created based on a first portion of the payload and the second parity may be created based on a second portion of the payload, and the first and second portions may have different sizes and they may partially overlap with each other. Alternatively, the first and second portions may be configured not to overlap with each other),
determining that transmission of a second subset of code blocks of the transport block by the UE is preempted based at least in part on the message, wherein the second subset of code blocks comprises a code block comprising a set of parity check bits for the transport block (i.e. the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure, and parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport block as it was transmitted after encoding by the encoder 205 and the code blocks 203 with added CRC 204 were not transmitted due to the NACK),  
and requesting re-transmission of at least the second subset of code blocks based at least in part on the determining (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block of the code block where the CRC failure occurs to the transmitting end together)”).
Noh et al. is short of expressly teaching “transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources”.
Wang et al. a method and a device for enhancing a performance of data transmission with the following features: regarding claim 12, transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (Fig. 2, a schematic diagram illustrating a process that the second type of service punches the time-frequency resources of the first type of service, see teachings in [0070-0071, 0080 & 0123] summarized as “transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (i.e. depending on the scheduling of the base station, some or all of the time-frequency resources 421 (fig. 4) may overlap with the time-frequency resources 412 when there is not enough time-frequency resources in the MTU 402, the base station only transmits the data of the second type of service on the overlapping time-frequency resources, when retransmitting the first type of service, the base station may only retransmit the data of the first type of service carried on the time-frequency resources affected by the second type of service of the TB,  and only retransmitting the affected CBs, CBGs or retransmitting the entire TB, when a CB/CBG of a TB overlaps with multiple CBs/CBGs of another TB, whether or not the CB/CBG of the TB is based on an indication of the corresponding CB/CBG of the TB to determine the state of the CB/CBG, is determined according to a size of the overlapping resources)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of transmitting a message indicating a second set of resources overlapping in time. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Werner et al. (US 2018/0109355A1).


Werner et al. disclose mechanism of variable transport format parameters for fast acknowledgment feedback mechanism with the following features: regarding claim 15, wherein requesting re-transmission further comprises: requesting re-transmission of the transport block based at least in part on the determining (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047, 0074, 0095-0096] summarized as “ the first communication node may be configured to transmit a negatively valued acknowledgment for a predetermined group as soon as an error has been detected for any the code blocks in the predefined group, and it is determined that the error in the CRC values belongs to the code block due to the interruption of the transmission of the code block encoded and transmitted to the receiver, wherein transmitter 22 is configured to transmit the predefined groups of code blocks, and receiver 23 is configured to receive an acknowledgment from the first communication node 10, as cyclic redundancy check (CRC) value is inserted into each code block which makes it possible for the terminal to determine whether it has been correctly decoded or not, wherein the acknowledgment concerns one of the predefined groups of transmitted code blocks, if the receiver 23 determines that the received acknowledgment is 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Werner et al. in order to provide a more effective and efficient system that is capable of requesting re-transmission and indicating the second set of resources. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Tsai (US 2020/0220663 A1).

Noh et al. and Wang et al. disclose the claimed limitations as described in paragraph 10 above. Noh et al. and Wang et al. do not expressly disclose the following features: regarding claim 18, herein the message indicating the second set of resources comprises a grant for a second transmission in the second set of resources.
Tsai discloses method of data retransmission can include receiving a transport block including code block groups with the following features: regarding claim 18, herein the message indicating the second set of resources comprises a grant for a second transmission in the second set of resources (Fig. 6, shows another example of a CBG-based HARQ process of data transmission in uplink direction, see teachings in [0053 & 0072] summarized as “the BS 620 can accordingly transmit a second uplink grant, UL grant #2, to schedule a retransmission (second transmission) for the failed CBGs #2 and #3. Specifically, the UL grant #2 may include a first field indicating the same HARQ process ID, # n, as in the UL grant #1, and the UL grant #2 can also include a second field indicating a second NDI having a state of “not toggled” compared with the first NDI in the UL grant #1”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Tsai in order to provide a more effective .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Kitamura et al. (US 2019/0181986 A1).

Noh et al. and Wang et al. disclose the claimed limitations as described in paragraph 11 above. Noh et al. and Wang et al. do not expressly disclose the following features: regarding claim 20, wherein the set of parity check bits comprises a set of cyclic redundancy check bits.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 20, wherein the set of parity check bits comprises a set of cyclic redundancy check bits (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0030-0031] summarized as “Code block segmentation is to divide a transport block into a plurality of segments when a TB, to which CRC bits are added”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Kitamura et al. in order to provide a more effective and efficient system that is capable of having set of parity check bits comprises .

Allowable Subject Matter
Claims 28-30 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 28-30 are allowed.
The independent claim 28 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 28, A method for wireless communications at a user equipment (UE), comprising: receiving a first grant of a first set of resources for a first uplink transmission; receiving a second grant of a second set of resources for a second uplink transmission, wherein the second set of resources for the second uplink transmission at least partially overlaps in time with the first set of resources for the first uplink transmission; canceling, based at least in part on receiving the second grant, transmission of a transport block comprising a plurality of code blocks, wherein the transport block is associated with the first uplink transmission, and wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a third grant of a third set of resources for a third uplink transmission; identifying a non-overlap condition between the third set of resources and the first set of resources; and processing the third grant based at least in part on the identifying the non- overlap condition.
Claims 29-30 are allowed since they depend on claim 28.

Claims 7-8, 13-14, 16-17, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/22/2022 
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473